Tilson, Judge:
This appeal involves the proper dutiable value of certain machine parts imported from England. It appears from the record that in making entry of said merchandise the importer deducted as nondutiable the item of packing charges and that to the amount of said charges the entered value is less than the proper dutiable value.
I therefore find that the proper dutiable value of this merchandise is tbe invoiced unit value, plus packing, as invoiced. Judgment will be rendered accordingly.